Citation Nr: 1539462	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-19 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a methicillin resistant staphylococcus aureus infection (MRSA).

2.  Entitlement to service connection for left foot plantar fasciitis.

3.  Entitlement to service connection for a systemic arthritic condition, to include inflammatory arthritis.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 2000 to June 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

When these matters were previously before the Board in March 2013, they were remanded for additional development, and are now returned to the Board for further appellate consideration.  The Board additionally denied service connection for a stomach disorder and a refractive error; those denials are now final.  

The Veteran and his wife testified at a December 2012 hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for systemic arthritis, a neck disability, left foot plantar fasciitis, and a shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

MRSA at least as likely as not had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection of MRSA are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to MRSA.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is service-connected for chronic acne and pseudofolliculitis barbae (PFB), rated 60 percent disabling.  Both conditions were present in service.  The Veteran was diagnosed with MRSA following a scraping and culture in 2009, after service.  However, the May 2013 VA examiner noted that the symptomatology reported and treated in service is the same as that reported now in connection with MRSA.  No culture was done in service, and so MRSA was not diagnosed, but the examiner opined that it was at least as likely as not that MRSA was in fact present in service, based on the Veteran's competent and credible reports on onset and the medical records documenting symptoms.

Accordingly, service connection for MRSA is warranted.


ORDER

Service connection for MRSA is granted.


REMAND

Remand is again required with regard to the remaining issues to secure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Systemic Arthritis

The May 2013 VA examiner opined that currently diagnosed inflammatory arthritis was unrelated to service, as service records showed no symptoms consistent with the early manifestations of such or of rheumatoid arthritis.

However, the examiner failed to discuss two additional theories of entitlement.  First, the Veteran alleged during the March 2013 hearing that being constantly exposed to air conditioning while on duty in Iraq had contributed to his current joint pains.  Second, a March 2012 VA rheumatology consultant indicated a potential link between the Veteran's current skin infections and his joint complaints.  The Veteran has now been service-connected for MRSA, and hence additional development of this aspect of the claim is required.

Left Foot

The Veteran has several times reported that his left foot problems began after service, which is corroborated by contemporaneous records.  Examiners have opined that no nexus is shown given the lack of in-service problems.  Right foot problems, for which the Veteran is service-connected, are related to service in that plantar fasciitis and pain were aggravated by an in-service injury.

However, no clear opinion has been secured with regard to whether a link exists between the right foot problems and the left foot disability.  Left foot plantar fasciitis may not be related directly to service, but may be secondary to the service-connected right foot disability.  On remand, an opinion on such is required.

Neck and Left Shoulder

The Veteran has repeatedly alleged that he was struck in the neck and upper back by a falling tree when deployed to fight wildfires in approximately February 2003.  He has also submitted a buddy statement corroborating his allegations.  No examiner has rendered an opinion which considers the role, if any, such an injury may have played in the development of the currently claimed disabilities.  They have instead relied upon the absence of clear documentation of neck complaints in service records.

However, the Veteran's lay statements are competent and, in this case, credible evidence of injury, and must be considered for an opinion to be adequate for adjudication.

Moreover, at the December 2012 hearing the Veteran raised the possibility of a connection between the shoulder and neck complaints, due to radiating or referred pain.

Examination is required to secure the necessary opinions.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims fiel updated VA treatment records, from August 2012 to the present.

2.  Schedule the Veteran for a VA arthritis examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must opine as to whether any current systemic arthritis condition, to include inflammatory arthritis, is at least as likely as not caused or aggravated by military service or a service-connected disability, to include MRSA.

A full and complete rationale for all opinions expressed is required.

3.  Schedule the Veteran for a VA feet examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must opine as to whether currently diagnosed left foot plantar fasciitis is at least as likely as not caused or aggravated by military service or a service-connected disability, to include right foot plantar fasciitis and metatarsalgia.

A full and complete rationale for all opinions expressed is required.

4.  Schedule the Veteran for VA spine and/or joints examinations.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all current conditions of the cervical spine and left shoulder.  For each condition, the examiner must opine as to whether any such are at least as likely as not caused or aggravated by military service or a service-connected disability.  The reported trauma from a falling tree in February 2003 must be discussed.

The examiner must also discuss any relationship between the neck and left shoulder complaints.

A full and complete rationale for all opinions expressed is required.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


